DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 both recite “a self-ligating bracket system” in the preamble, but then go on to only describe one component of a ligating slide member, and therefore not a system.  It appears the bracket was also meant to be claimed as part of the system, or the system claims were instead meant to only be directed to the slide member.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda (US 2010/0178629).
Oda shows a self-ligating bracket system comprising a ligating sliding member (Fig. 19) including at least one locking recess (at 468 in Fig. 19), a concave surface (at 506 in Fig. 19), and a convex surface on the underside thereof (outwardly rounded portions in Fig. 19 on the underside), wherein the at least one of a group selected from the locking recess, the concave surface, and the convex surface secures the ligating sliding member in a closed or open position (Fig. 16-17 for instance shows the engagement, however it is noted that the bracket with which the slide engages is not positively recited as part of the invention; see 112 above).

Claims 5-6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damon (US 2009/0155734).
Damon shows a self-ligating bracket system comprising a ligating sliding member (Fig. 3) having a beveled receiving opening (top beveled surface 98 and beveled surface on either side of 122 in Fig. 3 for instance), wherein the beveled receiving opening facilitates sliding of the ligating sliding member over a cantilever locking clip (facilitation is a result of the bevel, which is present and best seen in Fig. 2 when the slide would be inserted), wherein the ligating sliding member includes an extending feature that prevents the ligating sliding member from being removed from a body of the bracket system (portion at 90 for instance in Fig. 2 prevents removal in the mesial/distal direction; at 95 in Fig. 2 with regards to the face perpendicular to 111 prevents removal in a labial direction; or at 134 in Fig. 3 prevents movement in the occlusal direction), and wherein the extending feature is substantially 90 degrees or at an acute angle to a face of the ligating sliding member (see corresponding Figures, each of the above recited extending features are 90 degrees or less to another face of the slide).
With respect to claim 6, a self-ligating bracket system comprising: a bracket body having an archwire slot (as seen in Fig. 2 for instance), a sliding channel receivable for a ligating sliding member (at 42 in Fig. 2), and a recess parallel to the archwire slot (at 32 in Fig. 12 for instance; parallel in a horizontal direction in Fig. 12); and a cantilever locking clip receivable in the recess (32), wherein the cantilever locking clip is configured to be deflected in a direction approximately perpendicular to an axial direction of the sliding channel (will deflect perpendicularly when engaged with a slide such as Fig. 3 and 3a), such that the cantilever locking clip locks the ligating sliding member in a closed or open position (top and bottom of recess creates lock with cantilever), and thereby prevents the ligating sliding member from inadvertently exiting the sliding channel (created by engagement of the two parts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772